Arthur Wagner and Dorothea Wagner v. Commissioner.Wagner v. CommissionerDocket No. 82023.United States Tax CourtT.C. Memo 1961-255; 1961 Tax Ct. Memo LEXIS 95; 20 T.C.M. (CCH) 1340; T.C.M. (RIA) 61255; September 7, 1961*95  Arthur Wagner, pro se, 5564 S. 34th St., Milwaukee, Wis. Jerome M. Feltman, Esq., for the respondent.  WITHEYMemorandum Findings of Fact and Opinion WITHEY, Judge: The Commissioner has determined a deficiency of $360 in the income tax of the petitioners for 1956. The only issue for determination is whether the petitioners furnished more than one-half of the support for 1956 of three persons for whom they claimed dependency exemptions for that year. Findings of Fact Some of the facts have been stipulated and are found accordingly. The petitioners, husband and wife, residing in Milwaukee, Wisconsin, filed their joint individual income tax return for 1956 with the director in Milwaukee, Wisconsin. In their income tax return the petitioners claimed dependency exemptions for Irene Rossa, also sometimes referred to in the record as Irene Ode and Irene Schumacher, then age 29, and sister of petitioner Dorothea Wagner, and Irene's two children, Patrick Rossa, then age 7, and Candis Schumacher, born January 14, 1956. Irene and Patrick resided with petitioners in their home from January 1, 1956, to August 31, 1956, and Candis resided with petitioners in their home*96  from the time she came to their home from the hospital following her birth to August 31, 1956. After August 31, 1956, Irene, Patrick, and Candis no longer resided with the petitioners and petitioners furnished no part of their support after September 1, 1956. In their income tax return for 1956 the petitioners claimed dependency exemptions for Irene, Patrick, and Candis, stating that they resided in their home for 8 months during 1956 and that they provided 60 percent of the support for the three for that year. In determining the deficiency the respondent determined that the exemptions were not allowable because of the failure of the petitioners to establish that they had furnished more than one-half of the total support of each of the three for the year. Opinion From a consideration of the record we are convinced that the petitioners furnished a substantial portion of the support of Irene and her two children for 1956. However, we are unable to find from the record either the total amount of the support of Irene and her children for the year or the portion thereof that was furnished by petitioners. Consequently we are unable to find that petitioners furnished more than one-half*97  of such support. Accordingly the respondent's determination is sustained for lack of proof to show error. Decision will be entered for the respondent.